Title: From George Washington to Colonel Israel Shreve, 24 May 1779
From: Washington, George
To: Shreve, Israel



Sir
Head Quarters Middlebrook 24th May 1779.

I am to acknowlege your favor of yesterday with the New-York papers.
The smallness of the force at Elizabeth town makes it necessary to exert the utmost vigilance, and to pay more than common attention to your security. During your continuance I make no doubt but you will effectually guard against surprise.
It may be prudent to remind the militia officers, to give the country the earliest alarm by firing the beacons, should the enemy attempt a landing in force.
And that you may be no sufferer in tents & should any thing of this kind take place you will have them immediately sent forward to this place. The quarter master General has sent you orders for waggons for this purpose.
As your intelligence is interesting, you will do every thing in your power to have the further motions of the enemy watched, and such objects as may lead to a knowlege of their intentions. I need not say how important it is to know this expeditiously, and to have it communicated as soon as possible. I would just remind you of the order to be in readiness to march at the shortest notice, that there may be no cause of delay when the order is to be executed, should that be tomorrow. I am &
G.W.
